Citation Nr: 0819140	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  99-23 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an initial disability rating for 
spondylolisthesis of the lumbosacral spine in excess of 10 
percent prior to August 25, 2001.

2. Entitlement to an initial disability rating for 
spondylolisthesis of the lumbosacral spine in excess of 40 
percent prior to July 25, 2003.

3. Entitlement to an initial disability rating for 
spondylolisthesis of the lumbosacral spine in excess of 60 
percent prior to March 17, 2004, and from June 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and son, and RH


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for low 
back pain with history of spondylolisthesis and assigned a 10 
percent evaluation, effective April 13, 1999.  The veteran 
perfected an appeal as to the assigned rating.  The issue on 
appeal here is explained by the procedural history explained 
below.

During the pendency of the appeal, the veteran testified in 
March 2000 before a hearing officer at the RO.  In March 
2001, the veteran, his spouse and son, and RH testified at a 
personal hearing before the undersigned.

In April 2001, the Board remanded the case to the RO for 
further development with respect to the spondylolisthesis 
rating issue.

In a September 2001 rating decision, the RO recharacterized 
the veteran's low back disorder as spondylolisthesis of the 
lumbosacral spine; and granted an increase in the assigned 
rating from 10 to 40 percent, effective from August 25, 2001.  
Subsequently, in October 2003, the Board remanded the case 
for further development.

In a February 2006 rating decision, the RO increased the 
assigned rating from 40 to 60 percent, effective from July 
25, 2003 to March 16, 2004; assigned a 100 percent from March 
17 to May 31, 2004 under 38 C.F.R. § 4.30 (convalescent 
rating); and reverted the assigned rating to 60 percent 
effective from June 1, 2004.

Since increases during the appeal did not constitute a full 
grant of the benefit sought, the evaluation issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Further, because the veteran is appealing the original 
assignment of a disability evaluation following an award of 
service connection, the issue on appeal involves the 
propriety of the initial evaluation. See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Therefore, the Board must 
consider the initial ratings assigned respectively for the 
periods indicated in the issue on page one.

The report of VA examination in February 2006 contains an 
opinion that degenerative osteoarthritis of the cervical 
spine is related to service.  Based on that evidence, the 
Board concludes that the issue of entitlement to service 
connection for a cervical spine disorder may be reasonably 
inferred from the evidence of record.  Also, the Board 
concludes that the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) may be reasonably inferred from 
the evidence of record.  These matters are referred to the RO 
for appropriate action.

These matters were before the Board in July 2006 and were 
then remanded for further development


FINDINGS OF FACT

1. Prior to August 25, 2001, even considering any additional 
functional loss due to pain, weakness, excess fatigability, 
incoordination, or other such factors not contemplated in the 
relevant rating criteria, the veteran's spondylolisthesis of 
the lumbosacral spine more closely approximates slight than 
moderate limitation of motion, with no indication of muscle 
spasm on extreme forward bending or loss of lateral spine 
motion in a standing position, or moderate intervertebral 
disc syndrome with recurrent attacks.

2. Prior to July 25, 2003, the veteran's spondylolisthesis of 
the lumbosacral spine does not approximate pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief, or incapacitating episodes 
of intervertebral disc syndrome.

3. Prior to March 17, 2004 and from June 1, 2004, the 
veteran's spondylolisthesis of the lumbosacral spine does not 
approximate unfavorable ankylosis of the entire spine.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating for 
spondylolisthesis of the lumbosacral spine in excess of 10 
percent prior to August 25, 2001 have not been met.  38 
U.S.C.A. § 1155, 5110(g) (West 2002); 38 C.F.R. § 4.1, 4.2, 
4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5295, 5292, 5293, Plate V (2002).

2. The criteria for an initial disability rating for 
spondylolisthesis of the lumbosacral spine in excess of 40 
percent prior to July 25, 2003 have not been met.  38 
U.S.C.A. § 1155, 5110(g) (West 2002); 38 C.F.R. § 4.1, 4.2, 
4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5295, 5292, 5293, Plate V (2002, 2003).

3. The criteria for an initial disability rating for 
spondylolisthesis of the lumbosacral spine in excess of 60 
percent prior to March 17, 2004, and from June 1, 2004, have 
not been met.  38 U.S.C.A. § 1155, 5110(g) (West 2002); 
38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5239, 5243, 5295, 5292, 5293, 
Plate V (2002, 2003, 2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, June 2002, 
July 2003, April 2004, and August 2006 letters to the veteran 
from the Agency of Original Jurisdiction (AOJ) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to increased 
ratings, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007), these letters essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; and 
(3) informing the veteran about the information and evidence 
he was expected to provide.  The Board notes that a "fourth 
element" of the notice requirement, requesting the claimant 
to provide any evidence in the claimant's possession that 
pertained to the claim, was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23535-
23356 (April 30, 2008).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in August 2006.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in August 2006.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a supplemental 
statement of the case to the veteran in December 2007.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

It is well to observe that service connection for a lumbar 
spine disability has been established and an initial rating 
for this condition has been assigned.  Thus, the veteran has 
been awarded the benefit sought, and his claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 
490-491.  As such, section 5103(a) notice is no longer 
required as to this matter, because the purpose for which 
such notice was intended to serve has been fulfilled.  Id.  
Also, it is of controlling significance that, after awarding 
the veteran service connection for a lumbar spine disability 
and assigning an initial disability rating for that 
condition, he filed a notice of disagreement contesting the 
initial rating determination.  See 73 Fed. Reg. 23353-23356 
(April 30, 2008) (amending 38 C.F.R. § 3.159(b) to add 
subparagraph (3), which provides VA has no duty to provide 
section 5103 notice upon receipt of a notice of 
disagreement).  The RO furnished the veteran a Statement of 
the Case that addressed the initial rating assigned for his 
lumbar spine disability, included notice of the criteria for 
a higher rating for that condition, and provided the veteran 
with further opportunity to identify and submit additional 
information and/or argument, which the veteran has done by 
perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105 (West 2002).  Under these circumstances, VA fulfilled 
its obligation to advise and assist the veteran throughout 
the remainder of the administrative appeals process, and 
similarly accorded the veteran and his representative a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, post-service private medical 
treatment records, VA medical treatment records, several VA 
examinations, testimony from the veteran's March 2000 RO 
hearing and March 2001 Board hearing, and written statements 
from the veteran and his representative.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.  The Board therefore 
determines that VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.

II. Initial Ratings

The veteran argues that he is entitled to initial disability 
ratings for spondylolisthesis of the lumbosacral spine in 
excess of 10 percent prior to August 25, 2001, in excess of 
40 percent prior to July 25, 2003, and in excess of 60 
percent prior to March 17, 2004, and from June 1, 2004.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293 (2002)).  Those 
provisions, which became effective September 23, 2002, 
replaced the rating criteria of 38 C.F.R. § 4.71a, DC 5293 
(as in effect through September 22, 2002).  The Board 
observes that the regulations were further revised, effective 
from September 26, 2003.  68 Fed. Reg. 51,454-58 (Aug. 27, 
2003).  Disabilities and injuries of the spine are now 
evaluated under 38 C.F.R. § 4.71a, DCs 5235 through 5243, 
with DC 5243 as the new code for intervertebral disc syndrome 
(IDS).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the veteran's claim was prior to September 26, 
2003, the Board will consider the regulations in effect both 
prior to and since September 26, 2003, as well as those both 
prior to and since September 23, 2002.  The Board observes, 
however, that when an increase is warranted based solely on 
the revised criteria, the effective date for the increase 
cannot be earlier than the effective date of the revised 
criteria.  See 38 C.F.R. § 5110(g) ; 
VAOGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Under the facts of this case, prior to September 26, 2003, 
the veteran could have been rated under DC 5292 for 
limitation of motion of the lumbar spine, DC 5295 for 
lumbosacral strain, or DC 5293 for IDS.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5295 (2002).

Under the criteria in effect prior to September 26, 2003, IDS 
is evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, DC 5293 
(2002).

Under the version of DC 5293 in effect from September 23, 
2002, to September 25, 2003, IDS can be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Beginning September 26, 2003, spondylolisthesis or segmental 
instability is rated under DC 5239, and thus is rated 
according to the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5239.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 10 percent for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height; 20 percent for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 30 percent for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine; 40 percent 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 100 percent for unfavorable 
ankylosis of the entire spine.  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 
5239.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

The DC defines an incapacitating episode as a period of acute 
signs and symptoms due to IDS that requires bed rest and 
treatment prescribed by a physician.  The following 
evaluations are assignable for IDS based on incapacitating 
episodes: 10 percent where incapacitating episodes have a 
total duration of at least one week but less than 2 weeks 
during the past 12 months; 20 percent where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and 60 
percent where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5343.

The words "slight," "moderate" and "severe", as used in 
the various diagnostic codes, are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to ensure that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The Board also notes that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of the Board's determination of an 
issue.  The Board evaluates all evidence in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

A. In excess of 10 percent prior to August 25, 2001

In the instant case, the veteran was provided a VA 
examination of the spine in June 1999.  On examination of the 
spine, he was able to flex 95 degrees in the lumbar region 
and extend 20 degrees, with lateral flexion carried out from 
0 to 20 degrees in both directions and rotation from 0 to 50 
degrees on the right and 0 to 40 degrees to the left.  There 
was noted to be some mild mid lumbar tenderness to palpation.  
The veteran was diagnosed as having low back pain with no 
clear indication of radiculopathy.  X-rays showed grade III 
spondylolisthesis with disc space narrowing and posterior 
defects at L5-S1.

A February 2000 letter from the veteran's private physician, 
Dr. R., indicates that the veteran had a fifteen year history 
of low back pain, that he had evidence of Grade II and 
possibly Grade III spondylolisthesis at L5-S1 with an 
associated disc bulge and bilateral foramina narrowing, and 
that a prior electromyograph (EMG) report documented 
abnormalities, with possible L5-S1 radiculopathy.  Dr. R. 
also indicated that the veteran should not engage in contact 
sports or perform job activities requiring frequent lifting 
over 30 pounds.

February 2000 private medical treatment notes indicate that, 
on examination of the back, the veteran had some paraspinal 
tenderness on palpation around the L5 region, he had pain 
extending not the hips bilaterally, he was able to forward 
flex to almost full range, and he had some limitation of 
extension of the back, with extension causing increased pain 
and exaggeration.  The veteran was diagnosed as having Grade 
II to III spondylolisthesis as L5-S1 with associated disc 
bulge and bilateral foraminal narrowing, chronic low back 
pain, and evidence, per EMG report, possible L5, S1 
radiculopathy.  It was noted that because he had evidence of 
spondylolisthesis with evidence of a documented 
radiculopathy, the veteran would be placed in a DRE 
thoracolumbar category 4 which would be characterized by 
possible loss of motion segment or structural integrity, and 
that the examiner would place the vetera at an impairment 
rating of overall 20 percent whole person impairment.

At his March 2001 Board hearing, the veteran testified that 
his back flared up for the first two minutes of the day when 
he got out of bed, that he had gotten used to being cautious 
and learning how to keep from hurting himself and to lift 
things correctly, and that sneezing jerked his body the wrong 
way and exacerbated his back condition.

After reviewing the record, the Board finds that, prior to 
August 25, 2001, the veteran's spondylolisthesis does not 
more closely approximate the criteria for a 20 percent 
disability rating under DC 5292, DC 5293, or DC 5295 than 
those for a 10 percent disability rating.

While, prior to August 25, 2001, the veteran's 
spondylolisthesis was productive of pain and limitation of 
motion, range of motion was essentially normal on June 1999 
VA examination, and February 2000 private medial treatment 
notes indicate that he was able to forward flex almost full 
range, he had some limitation of extension of the back with 
extension causing increased pain and exaggeration.  Even 
considering any additional functional loss due to pain, 
weakness, excess fatigability, incoordination, or other such 
factors not contemplated in the relevant rating criteria, 
such limitation of motion more closely approximates slight 
than moderate limitation.  Also, there was no indication in 
any of the medical evidence prior to September 25, 2001 of 
muscle spasm on extreme forward bending or loss of lateral 
spine motion in a standing position.  Thus, a 20 percent 
disability rating is not warranted prior to September 25, 
2001 under either DC 5292 or DC 5295.

Furthermore, the medical evidence does not indicate recurrent 
attacks of IDS, or that the veteran's back disability more 
closely approximates moderate than slight IDS prior to August 
25, 2001.  In this regard, the Board notes again that 
limitation of motion was noted to be slight on examinations.  
Thus, a 20 percent disability rating is not warranted prior 
to September 25, 2001 under DC 5293.

The Board notes the arguments made by the veteran's 
representative in its April 2008 brief, that the veteran 
should be given an increased rating prior to August 2001, in 
part, based on examination findings contained in his service 
medical records.  However, in an initial claim for a higher 
disability rating, the present level of disability is of 
primary concern, and the veteran is not entitled to 
disability compensation for symptoms he experienced in 
service where those symptoms did not persist into the period 
for which he has been awarded compensation; rather, VA must 
consider severity of disability during the period for which 
the veteran is eligible for service connection.  See Moore v. 
Nicholson, 21 Vet. App. 211, 215-217 (2007).  The post-
service medical record prior to August 5, 2001, does not 
indicate a low back disability approximating the criteria for 
a disability rating in excess of 10 percent under any 
applicable diagnostic code.

Accordingly, a disability rating in excess of 10 percent 
prior to August 25, 2001 is not warranted.

B. In excess of 40 percent prior to July 25, 2003

The veteran was provided another VA examination on August 25, 
2001.  On examination, it was noted that the veteran had 
lumbosacral spine flexion of 0 to 30 degrees, with 0 to 5 
degrees of extension, that the veteran had a palpable step 
off on the spinous process of L5 which was tender to 
palpation.  It was also noted that the veteran had a mild 
discomfort with rotation to the left and right through the 
lumbosacral spine, and some mild tenderness to palpation of 
the paraspinous musculature of both the right and the left of 
the lumbar spine.  The veteran was assessed as having 
documented spondylolisthesis, with continuing symptoms of 
increased pain and now with some neurological signs.  It was 
noted that the veteran stated that his ability to ambulate 
had been severely limited by his pain, and also his job 
duties were limited by his pain and his numbness. 

After reviewing the record, the Board finds that, prior to 
July 25, 2003, the veteran's spondylolisthesis does not more 
closely approximate the criteria for a 50 percent disability 
rating under DC 5292, DC 5293, or DC 5295 than those for a 40 
percent disability rating.

First, a disability rating in excess 40 percent under either 
DC 5292 or DC 5295 is not available under VA regulations.

Second, nothing in the medical evidence indicates that the 
veteran's spondylolisthesis was productive of symptoms 
approximating pronounced IDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  Furthermore, although 
it was noted on August 25, 2001 VA examination that the 
veteran stated that his ability to ambulate had been severely 
limited by his pain, and also his job duties were limited by 
his pain and his numbness, there is no indication of 
incapacitating episodes of IDS at all.  Thus, a rating in 
excess of 40 percent is not available under either the 
version of DC 5293 in effect prior to September 23, 2002, or 
the version of DC 5293 in effect beginning September 23, 
2002.

Accordingly, a disability rating for spondylolisthesis in 
excess of 40 percent prior to July 25, 2003 is not warranted.

C. In excess of 60 percent prior to March 17, 2004, and from 
June 1, 2004

Private medical treatment records dated July 25, 2003 to 
September 2003 indicate the following: the veteran was 
treated for low back pain secondary to nonsurgical disk 
diseases; that he received lumbar epidural steroid 
injections; that he was ambulatory without urinary or fecal 
incontinence, but had some urinary frequency; and that the 
veteran's chronic pain had made it difficult for him to work 
on a day to day basis.

Private medical records dated from January 2004 to November 
2004 indicate treatment for low back pain, but do not 
indicate ankylosis.

The veteran was given another VA examination in January 2006.  
On examination, it was noted that primary sensations 
demonstrated in the left lower extremity a pattern consistent 
with a L5 nerve root distribution, in the right upper 
extremity a pattern consistent with a C5 and C6 dermatome 
distribution, and that, otherwise, the sensory examination 
was normal with symmetrical tendon reflexes, and no 
pathological reflexes.  January 2006 diagnostic testing 
indicated left lower extremity demonstrating evidence of a 
chronic L5 radiculopathy.

The veteran was provided another VA examination in September 
2006.  On examination, lumbar flexion was to 60 degrees with 
end of range pain, and extension was 20 degrees with end of 
range pain, lateral flexion was 20 degrees bilaterally with 
end of range pain, and rotation was 30 degrees in both 
directions with end or range pain.  It was noted that the 
veteran refused repetitive flexion and extension in terms of 
repetitive use, but that the other motions did not change 
with repetitive use on examination, that he had left lower 
lumbar paraspinal spasm, that he was tender in the same area, 
that straight leg raising was negative on the right and on 
the left caused left low back pain abut no radicular pain.  
It was noted that, neurologically, motor strength and tone 
were normal in both lower extremities, that light touch 
sensation was diminished along the left lateral thigh, and 
that deep tendon reflexes were 2+ and symmetrical in all four 
extremities.  It was noted that lumbosacral spine x-rays, 
obtained in March 2006, showed hardware present and near 
complete disk space loss at L5-S1.  The veteran was diagnosed 
as having lumbar degenerative disc disease and 
spondylolisthesis treated surgically.

After reviewing the record, the Board finds that the 
veteran's spondylolisthesis does not approximate the criteria 
for a disability rating in excess of 60 percent.

First, the Board notes that ratings in excess of 60 percent 
are not permitted by VA regulations under DC 5292, DC 5293, 
DC 5295, or DC 5243.

Second, a disability rating of 100 percent under the General 
Rating Formula for Diseases and Injuries of the Spine is not 
warranted, as the medical record does not reflect symptoms 
approximating unfavorable ankylosis of the entire spine 
either prior to March 17, 2004 or from June 1, 2004.  The 
record, in short, does not reflect any symptoms approximating 
the entire spine being fixed in flexion or extension, and 
ankylosis resulting in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  In this regard, the Board notes that ankylosis 
has never been noted in the medical record, and that, on VA 
examination in September 2006, lumbar flexion was to 60 
degrees with end of range pain, and extension was 20 degrees 
with end of range pain, lateral flexion was 20 degrees 
bilaterally with end of range pain, and rotation was 30 
degrees in both directions with end of range pain.  Thus, 
even considering any additional functional loss due to pain, 
weakness, excess fatigability, incoordination, or other such 
factors not contemplated in the relevant rating criteria, the 
veteran's spondylolisthesis does not approximate unfavorable 
ankylosis of the entire spine prior to March 17, 2004 or from 
June 1, 2004.

Accordingly, a disability rating in excess of 60 percent for 
spondylolisthesis of the lumbosacral spine, both prior to 
March 17, 2004 and from June 1, 2004, is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

1. Entitlement to an initial disability rating for 
spondylolisthesis of the lumbosacral spine in excess of 10 
percent prior to August 25, 2001 is denied.

2. Entitlement to an initial disability rating for 
spondylolisthesis of the lumbosacral spine in excess of 40 
percent prior to July 25, 2003 is denied.

3. Entitlement to an initial disability rating for 
spondylolisthesis of the lumbosacral spine in excess of 60 
percent prior to March 17, 2004, and from June 1, 2004, is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


